DocuSign Envelope ID: F8FA30EF-79A7-467E-993D-A4A71FFB10BF
EXHIBIT 10.2





ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR III BRISTOL VILLAGE, LLC, a Delaware
limited liability company (“Assignee”), all of Assignor’s rights and obligations
under and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated October 7, 2016, (as may have been amended or may hereafter
be amended, the “Purchase Agreement”), between Bristol Village Apartments, LLC,
a Delaware limited liability company (“Seller”) and Assignor for the purchase
and sale of that certain real property located in Aurora, Colorado, as more
particularly described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)




1b341400-c9cd-4288-840b-47efd664a30e
1
 

--------------------------------------------------------------------------------


DocuSign Envelope ID: F8FA30EF-79A7-467E-993D-A4A71FFB10BF
 



WITNESS THE EXECUTION HEREOF, as of this November 17, 2016.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: _/s/ Ana Marie del Rio_____________
Ana Marie del Rio, Vice President


                    
ASSIGNEE:


STAR III BRISTOL VILLAGE, LLC
a Delaware limited liability company


By:     Steadfast Apartment Advisor III, LLC,
a Delaware limited liability company,
its Manager
                            
                        
By: _/s/ Ana Marie del Rio_________
Ana Marie del Rio, Secretary


                            


















1b341400-c9cd-4288-840b-47efd664a30e
2
 

--------------------------------------------------------------------------------

DocuSign Envelope ID: F8FA30EF-79A7-467E-993D-A4A71FFB10BF
 



Exhibit A


DESCRIPTION OF THE LAND


Parcel A:
Lot 3, Block 1, and Tract A, Bristol Village North Subdivision Filing No. 1,
according to the plat thereof recorded October 3, 2002 at Reception No.
B2187151, County of Arapahoe, State of Colorado,


Parcel B:
Those non-exclusive easement rights under, through, and across the Common Area
of Lot 2, Block 1, Bristol Village North Subdivision Filing No. 1, County of
Arapahoe, State of Colorado, for the installation, operation, maintenance,
repair and replacement of the detention pond located on said Tract A, as set
forth in Declaration Concerning Maintenance of Detention Ponds recorded July 26,
2002 at Reception No. B2135670


Parcel C:
Sign Easements created by Grant of Easement recorded December 5, 2007 at
Reception No. B 7152877 over the following described properties:


A parcel of land being part of Tract B, Bristol Village North Subdivision Filing
No. 1 recorded in Plat Book 228, Pages 33-35 at Reception No. B2187151 on
October 03, 2002 in the Arapahoe County Clerk and Recorder's Office, State of
Colorado and also being located in the Northwest One-Quarter of Section 16,
Township 4 South, Range 66 West of the Sixth Principal Meridian, more
particularly described as follows:


Commencing at the Northwest corner of said Tract B, being on the Southerly right
of way line of East Exposition Drive; thence South 56 degrees 28 minutes 20
seconds East, departing said right of way line, a distance of 15.95
feet to the Point of Beginning;


1. Thence South 45 degrees 21 minutes 00 seconds East, a distance of 4.50 feet;
2. Thence South 44 degrees 34 minutes 00 seconds West, a distance of 23.11 feet;
3. Thence North 45 degrees 26 minutes 00 seconds West, a distance of 4.50 feet;
4. Thence North 44 degrees 34 minutes 00 seconds East, a distance of 23.11 feet
to the Point of Beginning,


and


A parcel of land being part of Lot 2, Block 1, Bristol Village North Subdivision
Filing No. 1 recorded in Plat Book 228, Pages 33-35 at Reception No. B2187151 on
October 03, 2002 in the Arapahoe County Clerk and Recorder's Office, State of
Colorado and also being located in the Southwest One-Quarter of Section 16,
Township 4 South, Range 66 West of the Sixth Principal Meridian, more
particularly described as follows:


Commencing at the Southwest corner of said Lot 2, being on the Northerly right
of way line of East Ohio Place; thence North 04 degrees 26 minutes 54 seconds
East, departing said right of way line, a distance of 9.06 feet to the Point of
Beginning;


1. Thence North 44 degrees 57 minutes 26 seconds West, a distance of 23.11 feet;
2. Thence North 45 degrees 10 minutes 39 seconds East, a distance of 4.50 feet;
3. Thence South 44 degrees 57 minutes 26 seconds East, a distance of 23.10 feet;
4. Thence South 45 degrees 02 minutes 34 seconds West, a distance of 4.50 feet
to the Point of Beginning.




1b341400-c9cd-4288-840b-47efd664a30e
3
 